[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The motion to strike the special defense is denied. Conn. Gen. Stats. 14-290 works to prevent a violation of 14-301 from constituting negligence per se. The language of the statute is clear and unambiguous; therefore the court may not by construction supply omissions or add exceptions merely because it may appear that a good reason exists for doing so. Simko v. Zoning Board of Appeals, 205 Conn. 413, 418 (1987). The driver and town can still be held accountable under a common law theory of negligence. See Leete v. Griswold Post, 114 Conn. 400, 407
(1932). "The fact that the traffic light was against it did not, of itself, render negligent the act of its driver in traversing the intersection. It does not follow that this exception confers a privilege to neglect the requirements of reasonable care, under the circumstances, in the operation of the excepted vehicles; the rate of speed or manner of operation in view of conditions existing, or disregard of reasonably obvious hazards from or to other vehicles or to pedestrians may be such as to constitute negligence."
KATZ, J.